


EXHIBIT 10.7
EXECUTION COPY


Switzerland


Third confirmation and amendment agreement dated April 23, 2014


relating to the


Swiss Security Agreement dated April 28, 2010


As confirmed and amended by the confirmation and amendment agreement dated
October 7, 2011
and the Second confirmation and amendment agreement dated April 20, 2012




between






GrafTech Switzerland S.A. (formerly UCAR SA)
as Assignor




and




JPMorgan Chase Bank, N.A.
as Assignee








 
 





TABLE OF CONTENTS     
Interpretation4
Amendment to the 2010 Security Agreement, the 2011 Confirmation to the Security
Agreement and the 2012 Second Confirmation to the Security Agreement    5
Confirmation relating to the security interest created under the 2010 Security
Agreement and continuing security interest5
Continuation of the 2010 Security Agreement, as confirmed and amended by the
2011 Confirmation to the Security Agreement and the 2012 Second Confirmation to
the Security Agreement    8
Law and Jurisdiction8
1.1.Governing Law    8
1.2.Jurisdiction    8
Schedule 1: Current Bank Accounts
Schedule 2: Current Assigned Receivables
This Third Confirmation and Amendment agreement to the Swiss Security Agreement
(this “Agreement”) is made as of April 23, 2014 by and between




GrafTech Switzerland S.A., a company limited by shares organised and
incorporated under the laws of Switzerland, having is registered office at 1
Route de Renens, 1030 Bussigny-près-Lausanne, Switzerland;


hereinafter the “Assignor”


and


JPMorgan Chase Bank, N.A., a United States national banking association acting
through its office at 383 Madison Avenue, New York 10179, USA;


hereinafter the “Assignee” (and together with the Assignor, the “Parties”).




WHEREAS


A.
Under an Amended and Restated Credit Agreement dated as of April 20, 2012 (the
“2012 Credit Agreement”), made inter alia, between the Assignor, the Assignee,
as Administrative Agent and Collateral Agent, and the Lenders party thereto, the
Assignor, among others, requested the Assignee, in its capacity as
Administrative Agent, upon the authorization and instruction of the Lenders as
provided in Section 9.19(g) of the existing amended and restated credit
agreement, dated as of October 7, 2011 (the “2011 Credit Agreement”), to amend
and restate the 2011 Credit Agreement to continue and modify the credit
facilities provided for therein such that the Borrowers (as defined therein)
(and to the extent provided for therein, the LC Subsidiaries (as defined
therein)) may obtain loans and letters of credit on the terms set forth therein.



B.
The 2011 Credit Agreement amended and restated an amended and restated credit
agreement dated as of April 28, 2010 (the “2010 Credit Agreement”), which
amended and restated an initial credit agreement dated as of February 8, 2005
(the “2005 Credit Agreement”).



C.
The 2012 Credit Agreement has been amended and restated by an amendment and
restatement agreement dated as of the date hereof between, inter alia, the
Assignor and the Assignee (the "2014 Amendment and Restatement Agreement"). The
2010 Credit Agreement, as amended and restated by the 2011 Credit Agreement, the
2012 Credit Agreement and the 2014 Amendment and Restatement Agreement, will be
referred to hereinafter as the "2014 Credit Agreement".





D.
In connection with the 2005 Credit Agreement, the Assignor granted to the
Assignee a security interest pursuant to the terms of a Swiss security agreement
dated February 8, 2005 (the “2005 Security Agreement”).



E.
In connection with the 2010 Credit Agreement, the Assignor granted to the
Assignee a security interest pursuant to the terms of a Swiss security agreement
dated April 28, 2010 (the “2010 Security Agreement”), which amended and
confirmed the security interest granted pursuant to the 2005 Security Agreement
in light of the 2010 Credit Agreement.



F.
In connection with the 2011 Credit Agreement, the 2010 Security Agreement was
confirmed and amended by a confirmation and amendment agreement dated October 7,
2011 (the “2011 Confirmation to the Security Agreement”). The 2011 Confirmation
to the Security Agreement amended and confirmed the continuity, without
novation, of the security interest granted pursuant to the 2010 Security
Agreement.



G.
In connection with the 2012 Credit Agreement, the 2010 Security Agreement was
confirmed and amended by a Second Confirmation and Amendment Agreement dated
April 20, 2012 (the “2012 Second Confirmation to the Security Agreement”). The
2012 Second Confirmation to the Security Agreement amended and confirmed the
continuity, without novation, of the security interest granted pursuant to the
2010 Security Agreement and confirmed by the 2011 Confirmation to the Security
Agreement



H.
In connection with the 2012 Credit Agreement, the Assignor and the Assignee,
among other parties, entered into on April 20, 2012 a European Guarantee and
Luxembourg Security Agreement (the “European Guarantee Agreement”) pursuant to
which the Assignor guarantees the Obligation of each other Foreign Subsidiary
that is a CFC, with the amounts payable in the aggregate by the Assignor in
respect of its guarantee thereunder limited at any time as specified for the
Assignor as set forth in Section 3 below.



I.
In connection with the 2014 Credit Agreement, the Assignor and the Assignee,
among other parties, are reaffirming the European Guarantee by a U.S.
Reaffirmation Agreement dated the date hereof (the “2014 Reaffirmation
Agreement”).



J.
Pursuant to the 2014 Credit Agreement and the European Guarantee Agreement as so
reaffirmed by the 2014 Reaffirmation Agreement, the Assignor shall secure not
only its Obligations but also the Obligations of each Foreign Subsidiary that is
a CFC (as defined in the 2014 Credit Agreement) and guarantee the obligation of
each other Foreign Subsidiary that is a CFC (as defined in the 2014 Credit
Agreement), subject to the Swiss Law Limitation.



K.
The Assignor and the Assignee (in its capacity as Administrative Agent and
Collateral Agent), have agreed to enter into this Agreement to amend the 2010
Security Agreement, as confirmed and amended by the 2011 Confirmation to the
Security Agreement and the 2012 Second Confirmation to the Security Agreement,
in view of the 2014 Credit Agreement, and to confirm the continuing validity of
the security interest created under the 2010 Security Agreement and the 2011
Confirmation to the Security Agreement as well as the 2012 Second Confirmation
to the Security Agreement.





NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:
INTERPRETATION
Except as otherwise specified herein, defined terms used in this Agreement shall
have the meaning ascribed to them in the 2014 Credit Agreement or the 2010
Security Agreement, the 2011 Confirmation to the Security Agreement and the 2012
Second Confirmation to the Security Agreement, whichever is relevant.
AMENDMENT TO THE 2010 SECURITY AGREEMENT, THE 2011 CONFIRMATION TO THE SECURITY
AGREEMENT AND THE 2012 SECOND CONFIRMATION TO THE SECURITY AGREEMENT
The Parties to this Agreement agree that from the date hereof all references to
the “Credit Agreement” in the 2010 Security Agreement, in the 2011 Confirmation
to the Security Agreement and in the 2012 Second Confirmation to the Security
Agreement shall be read as references to the 2014 Credit Agreement. All
capitalized terms used in the 2010 Security Agreement, in the 2011 Confirmation
to the Security Agreement and in the 2012 Second Confirmation to the Security
Agreement and not otherwise defined herein shall as from the date hereof have
the meaning ascribed to such terms in the 2014 Credit Agreement. The Parties
have acknowledged and agreed in particular that from 20 April 2012 Swissco had
to secure not only its obligations but also the Obligations of each Foreign
Subsidiary that is a CFC and to guarantee the Obligations of each other Foreign
Subsidiary that is a CFC, subject to the Swiss Law Limitation.
In addition, Schedules 1 and 2 attached hereto, listing the (a) current bank
accounts of the Assignor to which the debtors of the Assigned Receivables shall
pay, wire transfer or credit any payments due to the Assignor, and (b) current
Assigned Receivables as of March 31, 2014 shall be deemed to replace Schedules 1
and 2 attached to the 2012 Second Confirmation to the Security Agreement as
updated from time to time in accordance with Section 2.4.1 of the 2010 Security
Agreement. With respect to the updated Schedule 1, the Assignor shall, within
ten Business Days from the date hereof, send a Notice of Assignment to the banks
(substantially in the form of Schedule 5 to the 2010 Security Agreement) for
bank accounts for which such notice was not yet sent.
CONFIRMATION RELATING TO THE SECURITY INTEREST CREATED UNDER THE 2010 SECURITY
AGREEMENT AND CONTINUING SECURITY INTEREST
The Assignor is and continues to be bound by its obligations as set out in the
2010 Security Agreement, as confirmed and amended by the 2011 Confirmation to
the Security Agreement, the 2012 Second Confirmation to the Security
Agreementand by this Agreement.
The security interest created pursuant to the 2010 Security Agreement, as
confirmed and amended by the 2011 Confirmation to the Security Agreement and the
2012 Second Confirmation to the Security Agreement, shall remain in full force
and effect, and shall secure any and all of the Swissco Obligations (as now
defined in the 2014 Credit Agreement, and as modified or increased pursuant to
the 2014 Credit Agreement) and shall accrue to the benefit of the Assignee. If
and to the extent Swissco secures and/or guarantees the Obligations of Foreign
Subsidiaries that are direct or indirect parent companies of Swissco or their
direct or indirect subsidiaries (except for Swissco itself and its direct and
indirect subsidiaries) (the foregoing referred to from time to time as "Upstream
and Cross-Stream Obligations"), and not Obligations that are Swissco’s primary
obligations or the primary obligations of Foreign Subsidiaries that are direct
or indirect subsidiaries of Swissco, the following limitations shall apply:
(i) Maximum Amount which may be secured or guaranteed by Swissco:
The aggregate:
(A)    liability of Swissco; and
(B)    use of proceeds from the enforcement of the Collateral of Swissco,
under this Agreement and any and all other Loan Documents shall not exceed the
amount of Swissco’s freely disposable equity in accordance with Swiss law,
presently being the total shareholder equity less the total of (i) the aggregate
share capital and (ii) statutory reserves (including reserves for own shares and
revaluations as well as agio) to the extent such reserves cannot be transferred
into unrestricted, distributable reserves. The amount of freely disposable
equity shall be determined on the basis of an audited annual or interim balance
sheet of Swissco.
This limitation shall only apply to the extent it is a requirement under
applicable law at the time (i) Swissco is required to perform or (ii) Collateral
of Swissco is enforced under the Loan Documents. Such limitation shall not free
Swissco from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when Swissco has
again freely disposable equity if and to the extent such freely disposable
equity is available. The limitation shall not apply to the extent Swissco
guarantees any amounts borrowed under any Loan Document that are lent to Swissco
or to wholly owned direct or indirect subsidiaries of Swissco, and shall
accordingly not apply to the Collateral of Swissco being enforced as
security/guarantee for the Obligations of Swissco or the Obligations of direct
or indirect subsidiaries of Swissco.
Swissco shall, and Luxembourg Holdco or any successor shareholder of Swissco
which is a party to a Loan Document shall procure that Swissco will, take and
cause to be taken all and any action (including, without limitation, (i) the
passing of any shareholders’ resolutions to approve any payment or other
performance under this Agreement or any other Loan Document and (ii) the
obtaining of any confirmations which may be required as a matter of Swiss
mandatory law in force at the time Swissco is required to make a payment or
perform other obligations under this Agreement or any other Loan Document) in
order to allow a prompt payment of amounts owing by Swissco under the Loan
Documents, a prompt use of proceeds from the Collateral of Swissco as well as
the performance by Swissco of other obligations under the Loan Documents with a
minimum of limitations.
If the enforcement of the Obligations of Swissco under the Loan Documents would
be limited due to the effects referred to in this Clause, Swissco shall further,
to the extent permitted by applicable law and Swiss accounting standards and
upon request by the Assignee, write up or sell any of its assets that are shown
in its balance sheet with a book value that is significantly lower than the
market value of the assets, in case of sale, however, only if such assets are
not necessary for Swissco’s business and such sale is permitted under this
Agreement or any other Loan Document.
(ii)    Swiss Withholding Tax
(A)
If so required under applicable law (including double tax treaties) at the time
it is required to make a payment under this Agreement or any other Loan
Document, Swissco:

1)
shall use its best efforts to ensure that such payments can be made without
deduction of Swiss withholding tax (Verrechnungssteuer), or with deduction of
Swiss withholding tax at a reduced rate, by discharging the liability to such
tax by notification pursuant to applicable law (including tax treaties) rather
than payment of the tax;

2)
shall deduct the Swiss withholding tax at such rate (being 35% on the
Restatement Effective Date) as is in force from time to time if the notification
procedure pursuant to sub-paragraph (1) above does not apply; or shall deduct
the Swiss withholding tax at the reduced rate resulting after discharge of part
of such tax by notification if the notification procedure pursuant to
sub-paragraph (1) applies for a part of the Swiss withholding tax only; and
shall pay within the time allowed any such taxes deducted to the Swiss Federal
Tax Administration; and

3)
shall promptly notify the Assignee that such notification or, as the case may
be, deduction has been made, and provide the Assignee with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration.

(B)
If Swissco is required under applicable law (including double tax treaties) to
deduct Swiss withholding tax at the time the Assignee is enforcing the
Collateral of Swissco, the Assignee shall deduct from the proceeds from such
enforcement the Swiss withholding tax at such rate (being 35% on the Restatement
Effective Date) as is in force from time to time and shall pay without delay,
any such taxes deducted to the Swiss Federal Tax Administration.

(C)
In the case of a deduction of Swiss withholding tax, Swissco shall use its best
efforts to ensure that any person that is entitled to a full or partial refund
of the Swiss withholding tax deducted from such payment under this Agreement or
any other Loan Document or the proceeds of the enforcement of the Collateral of
Swissco, will, as soon as possible after such deduction:

1)
request a refund of the Swiss withholding tax under applicable law (including
tax treaties), and

2)
pay to the Assignee upon receipt any amount so refunded.

The Assignee shall use its reasonable best efforts to collaborate with Swissco
to secure such refund.
(iii)    Additional Amount
To the extent Swissco is required to deduct Swiss withholding tax pursuant to
Clause (ii) above, and if the maximum amount of freely disposable shareholder
equity pursuant to clause (i) above is not fully utilized, additional Collateral
of Swissco shall be enforced until the enforcement proceeds equate an amount
which (after making any deduction of Swiss withholding tax) would have resulted
if no deduction of Swiss withholding tax had been required, provided that such
enforcement amount (including the increased amount) shall in any event be
limited to the maximum amount of freely disposable shareholder equity pursuant
to clause (i) above. In case of an enforcement of additional Collateral of
Swissco pursuant to this section (iii), any refund of Swiss withholding tax
obtained by Swissco under clause (ii)(C) above shall be for the account of
Swissco. If the refund is made to a Lender such Lender shall transfer the refund
so received to Swissco.
Neither the 2014 Credit Agreement nor the execution, delivery or effectiveness
of this Agreement shall extinguish the obligations for the payment of money
outstanding under the 2012 Credit Agreement or the 2011 Credit Agreement or
discharge or release the security interest created under the 2010 Security
Agreement and confirmed and amended by the 2011 Confirmation to the Security
Agreement and the 2012 Second Confirmation to the Security Agreement; in
particular, there will be no novation of the obligations outstanding under the
2012 Credit Agreement or instruments securing the same, which shall remain in
full force and effect, except to the extent modified by the 2014 Credit
Agreement and this Agreement.
CONTINUATION OF THE 2010 SECURITY AGREEMENT, AS CONFIRMED AND AMENDED BY THE
2011 CONFIRMATION TO THE SECURITY AGREEMENT AND THE 2012 SECOND CONFIRMATION TO
THE SECURITY AGREEMENT
The 2010 Security Agreement, as confirmed and amended by the 2011 Confirmation
to the Security Agreement and the 2012 Second Confirmation to the Security
Agreement, shall remain towards the Parties in full force and effect in its
entirety, varied or amended only by the terms of this Agreement.
This Agreement shall form an integral part of the 2010 Security Agreement, as
amended by the 2011 Confirmation to the Security Agreement and the 2012 Second
Confirmation to the Security Agreement. This Agreement is a Loan Document.
LAW AND JURISDICTION
1.1.
Governing Law

This Agreement shall be governed by, and shall be construed in accordance with,
the laws of Switzerland.


1.2.
Jurisdiction

Any legal action or proceeding with respect to this Agreement, the 2010 Security
Agreement, the 2011 Confirmation to the Security Agreement and the 2012 Second
Confirmation to the Security Agreement shall be submitted exclusively to (i) the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and the United States District Court of the Southern District of New
York, and any appellate court from any thereof or (ii) the ordinary courts of
the canton of Geneva. By execution and delivery of this Agreement, the Assignor
hereby accepts for itself and in respect of its property, the exclusive
jurisdiction of either of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01 of the
2014 Credit Agreement.










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




GrafTech Switzerland S.A.








By:  __/s/ John D. Moran _____________
Name: John D. Moran
Title: Attorney-in-Fact
Place: New York, New York, United States




JPMORGAN CHASE BANK, N.A.








By:  __/s/ Peter Predun_____________
Name: Peter Predun
Title: Executive Director
Place: New York, New York
 




Schedule 1
Current Bank Accounts


Schedule 2
Assigned Receivables
(As of 31 March 2014)


 



NY01\SOLOJS\2250031.200256166.DOC
[[NYCORP:3465316v2:3124W: 04/11/2014--03:55 PM]]